EXHIBIT 10.7

 

       

BANCO DE ORO

PROMISSORY NOTE

VALUE DATE: Dec. 20, 2002                

     

PN NO: 802150035392         

 

For value received the undersigned (hereinafter identified and referred to as
the “Maker” and, if any, the “Co-Maker” or “Co-Makers” if more than one) hereby
jointly and severely unconditionally promise to pay to the order of BANCO DE ORO
UNIVERSAL BANK (hereinafter the “BANK”) the principal amount and interest, and
whenever applicable, the penalties, charges and costs, all as set out as
follows:

 

PRINCIPAL AMOUNT:

  

P

ONE HUNDRED THIRTY FOUR

MILLION THREE HUNDRED THOUSAND TWO THIRTY THOUSAND PESOS

 

  

134,330,000.00

PURPOSE OF LOAN

  

INTEREST ON PRINCIPAL AMOUNT:

 

To finance expansion of the fourth outlet

of PriceSmart .

 

  

7.5% fixed for 31 days

COLLATERAL SECURITY:

US DOLLAR PLACEMENT

$2,500,000.00

 

    

MATURITY RATE:

December 20, 2007

 

    

PENALTY RATE FOR LATE PAYMENT OF PRINCIPAL AND INTEREST:

Three per cent (3%) per month from time of default until fully paid.

 

    

MODE OF PAYMENT:

Principal payments to commence after three (3) years grace period. Interest
payable quarterly in arrears. After the grace period, Principal and interest
shall be payable in equal quarterly amortizations and made an integral part of
the Promissory Note, which shall be revised to conform to the adjusted interest
rate. Full payment of the remaining Principal balance at maturity.

 

PENALTY RATE FOR PREPAYMENT OF PRINCIPAL:

Three per cent (3%) of any full or partial prepayment of principal shall be
collected, except in cases where the prepayment is made on the anniversary date
of the Promissory Note.

 

The Maker/Co-Makers expressly acknowledge that the maturity of the Promissory
Note has been fixed for the mutual and reciprocal benefit of the Maker/Co-Makers
on the one hand, and the Bank on the other. The Maker/Co-Makers, accordingly
agree to the stipulation of the above-indicated penalty for the prepayment of
the entire or any part of the principal amount of this Promissory Note.

 

Unless otherwise herein expressly provided, the interest rate on the principal
amount of this Promissory Note as indicated above shall, until final maturity,
be periodically reviewed and adjusted. The Bank shall notify the Maker or any
one of the Co-Makers of the adjusted interest rate to govern each succeeding
interest period. Notice to the Maker or any one of the Co-Makers shall be deemed
notice to all parties primarily liable on this Promissory Note. The Maker and/or
any of the Co-Makers shall have the right within five (5) banking days from
receipt of such notice to express in writing acceptance of the adjusted rate.
After the lapse of five (5) banking days from and after service of notice of
adjusted interest rate upon the maker and/or of the Co-Makers, there being no
written conformity to the adjusted rate served upon the Bank, the Bank shall be
entitled to regard rejection of the adjusted interest rate as conclusive,
whereupon the remaining term or period of this Promissory Note shall be deemed
waived and the principal amount thereof and accrued interest unpaid and
penalties, if any, shall become immediately due and payable, without



--------------------------------------------------------------------------------

prepayment penalty. All such amount as are due shall earn interest until fully
paid at the rate of interest effective as of the last interest period.

 

Payment of any sum due pursuant to the terms of this Promissory Note shall be
made, as the case may be to the Bank at its principal office or to the specific
Branch Office of the Bank to which this Promissory Note has been delivered by
the Maker.

 

Upon the occurrence as to Maker or any Co-Maker of this Promissory Note of any
of the following events of default, the outstanding principal, accrued interest
and any other sum payable hereunder or under any related agreement shall become
immediately due and payable without presentment, demand, protest or notice of
any kind (other than notice of the event and fact of default) all of which are
hereby expressly waived by the Maker and all of the Co-Makers, if any:

 

  1.   Failure to pay any amount which the Maker or any Co-Maker is obligated to
pay under this Promissory Note or any related agreement on the date when such
amount is due and payable;

 

  2.   Any representation or warranty made by the Maker or any Co-Maker shall be
shown to have been untrue, incorrect or misleading as of its date or becomes
untrue, incorrect or misleading, or any certificate or opinion furnished
pursuant to this Promissory Note or any related agreement proves to have been
false or misleading as of its date, in any material respect;

 

  3.   Failure by the Maker or any Co-Maker to perform or the violation of any
provision of this Promissory Note or any related agreement;

 

  4.   Any governmental consent, registration or approval granted or required in
connection with this Promissory Note or when any related agreement is revoked of
restricted in any material respect;

 

  5.   It becomes unlawful for the maker or any Co-Maker to perform any
obligation under the Promissory Note or any related agreement;

 

  6.   The Maker or any Co-Maker fails to pay any money due under any other
agreement, standby letter of credit or document evidencing, securing,
guaranteeing or otherwise relating to indebtedness of the Maker or any Co-Maker
to any other creditor; or there occurs any event of default or any event which,
but for the passage of time or the giving of notice, or both, would constitute a
default or an event of default under any such agreement, standby letter of
credit or document (and which has not been remedied within any applicable grace
period);

 

  7.   The Maker or any Co-Maker becomes insolvent or unable to pay its debts
when due, or the Maker or any Co-Maker commits or permits any act of bankruptcy,
which term shall include (i) filing a petition in any bankruptcy,
reorganization, winding-up or liquidation proceeding or other proceedings
analogous in purpose or effect, (ii) application for or consent to the
appointment of a receiver or trustee for the bankruptcy, reorganization,
winding-up or liquidation of the Maker or any Co-Maker, (iii) making an
assignment for the benefit of creditors, (iv) the filing of an answer to a
petition seeking the organization of the Maker or any Co-Maker or an arrangement
of its creditors (v) the admission in writing by the Maker or any Co-Maker of
its inability to pay its debts, or (vi) the passing of a resolution by the Maker
or any Co-Maker or entry of any court or judgment confirming the bankruptcy or
insolvency of the Maker or any Co-Maker or approving any reorganization,
winding-up or liquidation of the Maker or any Co-Maker or a substantial portion
of their respective assets;

 

  8.   There occurs any circumstance, including without limitation (i) any
action by any authority to dissolve or dis-establish the Maker or any Co-Maker
or (ii) any change in the management or control of the Maker or any Co-Maker
which in the opinion of the Bank may result in the Maker or any Co-Maker being
unable to perform its obligations under the Promissory note or any related
agreement;

 

  9.   Any attachment, garnishment or judgment for money or damage or for a fine
or penalty not covered by insurance in an amount regarded material by the Bank
is entered against the Maker and any co-Maker which is not paid and discharged
or stayed within thirty (30) days, and which will, in the judgment of the Bank,



--------------------------------------------------------------------------------

materially and/or adversely affect the financial condition or operation of the
Maker or Co-Maker concerned.

 

  10.   The occurrences of any event or the existence of any set of conditions
which in the Bank’s sole opinion would probably result in impairing the
financial ability of the Maker or any Co-Maker to pay for the amounts due on
this Promissory Note.

 

Stipulated interest not paid after this Promissory Note matures by its terms or
by acceleration shall be added to and becomes part of the principal and shall
bear the same rate of interest as the principal.

 

In the event this Promissory Note is referred to counsel for enforcement, the
Maker/Co-Maker jointly and severally undertake to pay an amount equivalent to
Twenty Five percent (25%) of all sums, due thereunder for and as attorney’s fees
plus an addition of Two percent (2%) per annum on all such sums due (exclusive
of attorney’s fee) for and as liquidated damages, in addition to the recovery of
other expenses and costs of suit authorized by the Rules of Court.

 

The Maker/Co-Makers hereby empower and authorize the Bank as their
attorney-in-fact to set off or apply at the latter’s option in payments of sums
due under this Promissory Note, any money, stocks, bonds, or other property of
any kind whatsoever on deposit or otherwise lodged to the credit or account of
the Maker/Co-Makers on the books of the Bank. The Maker/Co-Makers hereby further
empower the Bank in their behalf but without necessity of prior notice to
negotiate, sell and transfer any of such aforesaid properties of which the Bank
may be in possession by public or private sale and to apply the net proceeds of
such sale or disposition to the payment of the obligations evidenced y this
Promissory Note.

 

The Maker/Co-Makers and guarantors jointly and severally waive presentment,
demand, protest and notice of any kind and hereby consent to any and all
extensions of time, renewals, waivers or modifications that may be granted by
the Bank with respect to the payment or other provisions of this Promissory
Note. No delay or omission on the part of the Bank in exercising any of its
rights hereunder shall operate as waiver of such right or any other rights under
this Promissory Note.

 

The Maker/Co-Makers hereby acknowledge that they have read the printed
provisions of this Promissory Note and the typewritten entries made in the
appropriate spaces provided herein and confirm that they understand and are in
agreement with said printed provisions and such entries.

 

NAME AND SIGNATURE OF MAKER:

 

PSMT PHILIPPINES, INC.

   

By:

 

/s/    MANUEL M. DACAYAN        

--------------------------------------------------------------------------------

 

/s/    ROBERT C. SEE         

--------------------------------------------------------------------------------

   

MANUEL M. DACAYAN

Comptroller

 

ROBERT C. SEE

Director

 

NAME AND SIGNATURE OF CO-MAKER:

 

ADDRESS:

Signed in the presence of:

 

   

/s/    SOPHIA ONG        

--------------------------------------------------------------------------------

 

/s/    WILLY MARIAWETA        

--------------------------------------------------------------------------------

   

SOPHIA ONG

 

WILLY MARIAWETA